Title: From David Humphreys to Timothy Pickering, 2 February 1781
From: Humphreys, David
To: Pickering, Timothy


                        
                            
                            Dear Sir
                            Head Quarters New Windsor Febry 2nd 1781
                        
                        It having been found necessary to reestablish a Chain of Expresses from Head Quarters to Rhode Island—the
                            communication will be kept up, by Dragoons, from the last mentioned place to Litchfield inclusive: from whence The General
                            would have the Chain continued by Riders furnished from your Department: One Stage (exclusive of Fish–kill, where there are
                            always Expresses) he supposes will be sufficient: the most convenient place for this will be at Col. Morehouse’s or
                            between that, & Bulls Iron Works; where by having two Riders stationed, the line of conveyance will be compleat. I
                            have the honor to be Dr Sr Your Very Hble Servt
                        
                            D. Humphrys A.D.C.
                        
                        
                            P.S. Col. Webb informs he passed a quantity of flour on the Road near Warwich, & that he was
                                told there were 100 Barrels a little in the rear.
                        

                    